Filed 12/19/08              NO. 4-07-0970

                       IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,   )    Appeal from
          Plaintiff-Appellee,          )    Circuit Court of
          v.                           )    Vermilion County
STEVEN COUCH,                          )    No. 05CF503
          Defendant-Appellant.         )
                                       )    Honorable
                                       )    Claudia S. Anderson,
                                       )    Judge Presiding.
_________________________________________________________________

            JUSTICE STEIGMANN delivered the opinion of the court:

            In June 2007, a jury convicted defendant, Steven Couch,

of (1) criminal drug conspiracy (count I) (720 ILCS 570/405.1

(West 2004)), (2) three counts of delivery of a controlled

substance (15 grams or more but less than 100 grams of a sub-

stance containing cocaine) (counts II, IV, and V) (720 ILCS

570/401(a)(2)(A) (West 2004)), and (3) delivery of cannabis (more

than 30 grams but not more than 500 grams of a substance contain-

ing cannabis) (count III) (720 ILCS 550/5(d) (West 2004)).

            In September 2007, the trial court sentenced defendant

to (1) concurrent prison terms of 26, 5, and 20 years on counts

II, III, and V, respectively, and (2) 20 years in prison on count

IV, to be served consecutively to his 26-year prison sentence on

count II.

            Defendant appeals, arguing that the trial court (1)

erred by not instructing the jury on the affirmative defense of
entrapment and (2) abused its discretion by imposing consecutive

sentences.   We disagree and affirm.

                           I. BACKGROUND

          In August 2005, the State charged defendant with (1)

criminal drug conspiracy (720 ILCS 570/405.1 (West 2004)), (2)

three counts of delivery of a controlled substance (15 grams or

more but less than 100 grams of a substance containing cocaine)

(720 ILCS 570/401(a)(2)(A) (West 2004)), and (3) delivery of

cannabis (more than 30 grams but not more than 500 grams of a

substance containing cannabis) (720 ILCS 550/5(d) (West 2004)).

          A summary of the evidence from defendant's May and June

2007 jury trial, which included testimony, in pertinent part,

from (1) Illinois State Police Sergeant Earl Candler, (2) Anthony

Shaeffer, and (3) defendant, showed the following.

          Candler, an undercover officer assigned to task force

six--a multijurisdictional task force implemented to combat

narcotics trafficking--testified that he first met defendant on

September 13, 2005, through Shaeffer, who was working as a

confidential source for the task force.    That same day, Candler,

working in his undercover role as a drug purchaser, bought 88

grams of cannabis from defendant.   (Defendant later pleaded

guilty to delivery of cannabis, but that conviction is not the

subject of this appeal.)

          On September 16, 2004, Candler and Shaeffer picked up


                               - 2 -
defendant at his house and drove to a trailer owned by defen-

dant's mother.   Defendant went inside the trailer and called

"Chuck" to arrange the delivery of cannabis and cocaine that

Candler had earlier agreed to purchase from defendant.

           Shortly thereafter, a car driven by Charles Allison

arrived at the trailer.   Surveillance from other task-force

officers revealed that Allison drove defendant to Allison's home

while Candler and Shaeffer remained outside the trailer.    Allison

and defendant returned to the trailer 20 minutes later.    Defen-

dant approached Candler and gave him 439.8 grams of cannabis and

26.1 grams of cocaine in exchange for $2,000.   Defendant received

$150 of the $2,000 purchase price as a "finder's fee" because he

provided Candler the cannabis and cocaine.   Candler stated that

after the sale, defendant was upset that his fee was lower than

he expected, which defendant attributed to an increase in

Allison's drug prices.    On the trip back to his house, defendant

told Candler that he would introduce Candler to another drug

supplier, who had previously provided defendant cannabis and

cocaine.

           On September 27, 2004, Candler and Shaeffer again

traveled with defendant to his mother's trailer, where defendant

tried unsuccessfully to contact Allison.   The group then traveled

to Allison’s house and, after a private discussion between

defendant and Allison, Candler drove Shaeffer and defendant back


                                - 3 -
to the trailer.   Allison arrived shortly thereafter, picked up

defendant, and drove defendant back to his house.    A few minutes

later, Allison and defendant returned to the trailer.    Defendant

approached Candler and gave him 53.7 grams of cocaine in exchange

for $2,000.   Defendant took a portion of the cocaine, valued at

between $120 and $140, as his fee.     During the trip to and from

the trailer, the task force recorded defendant on audiotape

telling Candler and Shaeffer that (1) Allison was his drug

connection whom he had been working with for six years and (2) he

had made thousands of dollars working with Allison.

          On October 5, 2004, defendant sold an additional 51.6

grams of cocaine to Candler in exchange for $2,000.    Candler

stated that after the sale, defendant wanted Candler to meet

Allison so that Candler could purchase drugs directly from

Allison in case something happened to him.    Later that month,

defendant called Candler after he found out that Candler had

purchased drugs directly from Allison without his assistance.

Candler described defendant's demeanor on the phone as "extremely

upset" because Candler had "cut him out of the deal."

          Shaeffer testified that in 1997, he became a confiden-

tial source for a drug enforcement agency to resolve some "legal

issues" he was facing.   Shaeffer stopped working for the agency

after he resolved his legal affairs but, sometime later, he

returned to the agency to resume his role in that regard.


                               - 4 -
Shortly thereafter, Shaeffer became a confidential source for

task force six because of his prior success in making "introduc-

tions."   Shaeffer regarded his role as a confidential source as

his primary employment.   In exchange for Shaeffer introducing

task-force members to drug suppliers, the task force provided him

an income and free public housing.

           In October 2003, Shaeffer first met defendant in the

Champaign County jail, where they spoke about their respective

abilities to acquire and deliver controlled substances.   Defen-

dant told Shaeffer that (1) he had distributed various types of

drugs, including cannabis and cocaine, and (2) Shaeffer should

contact him after Shaeffer's release from jail so that they could

"hook up."   Shaeffer stated that when he met defendant, he was

not working as a confidential source for any law-enforcement

agency.

           In September 2004, Shaeffer attempted to contact

defendant a "couple of times" to determine whether defendant

would be willing to sell cannabis to Candler, whom Shaeffer

identified as his partner.   Shaeffer said that although he did

not immediately make contact with defendant due to defendant's

legal problems, he denied that it took "several" phone calls

before he spoke with defendant.   Shaeffer stated that his sole

responsibility as a confidential source was to handle the intro-

duction between Candler and defendant that "got the ball roll-


                               - 5 -
ing."   Shaeffer testified that he did not (1) handle money or

drugs, (2) participate in any negotiations between Candler and

defendant, or (3) induce or coerce defendant into performing any

acts that defendant was not already willing to accomplish.

Shaeffer acknowledged that, in introducing defendant to Candler,

he placed defendant in a position that later allowed the task

force to apprehend defendant.

           Defendant testified that when he met Shaeffer in jail,

they discussed Shaeffer's involvement in the drug trade.   Defen-

dant embellished his claim that he was also involved in the drug

trade so that he would have a "bigger fish story" than Shaeffer

because it was what "people do in jail."   Defendant stated that

Shaeffer then asked for his phone number--which he provided--so

that they could "hook up" after defendant was released from jail.

However, defendant intended only to meet with Shaeffer socially

and not "to hook up and do drugs."

           Defendant stated that beginning in January 2004, he

received repeated phone calls from Shaeffer, which he avoided.

In August 2004, defendant spoke with Shaeffer, who asked him if

he could get some cannabis.   Shaeffer explained that he needed to

make money because he was about to lose his apartment.   Defendant

responded that he did not have any cannabis, but that he needed

"a couple of days to see what he could do."   Defendant attributed

his response to Shaeffer's inquiry to his own stupidity.


                                - 6 -
           On September 13, 2004, defendant told Shaeffer that he

would introduce Shaeffer to Allison but did not want to get

involved in any drug sales.   During the drug sale that occurred

later that same day, defendant (1) handed Shaeffer the cannabis

out of Candler's view and (2) refused to accept any money after

Shaeffer delivered the cannabis to Candler.   Defendant stated

that (1) Shaeffer later gave him some proceeds from the drug sale

and (2) he would not have involved himself in the drug sale if

Shaeffer had not kept continually calling him.

           Defendant admitted that he participated in several more

drug transactions, which he attributed to pressure, money, and "a

lot of things."   Defendant explained that the pressure he felt

was to produce "one fish story after another."   Specifically,

defendant surmised that Shaeffer was a big drug dealer and

defendant wanted to introduce Shaeffer to a bigger drug dealer,

which defendant admitted he had accomplished.    Defendant stated

that he (1) introduced people to drug dealers to support himself

and (2) had purchased cannabis by the quarter-pound several

times.   Defendant testified that on October 5, 2004, he told

Candler and Shaeffer that he did not want to participate in any

more drug transactions because they knew how to contact Allison

without his assistance.

           Defendant admitted, however, that he (1) pleaded guilty

to delivery of cannabis for the September 13, 2004, transaction;


                               - 7 -
(2) had purchased cannabis by the quarter-pound prior to Septem-

ber 13, 2004; (3) thanked Candler for the money he made on

selling the cannabis on September 13, 2004; (4) liked the image,

lifestyle, and money associated with being a "big-time" drug

dealer; and (5) was not induced by Candler or Shaeffer to arrange

drug deals with Allison.   Defendant also admitted that he kept

selling cannabis to Candler and Shaeffer after September 13,

2004, because he "felt obligated."

          The jury later convicted defendant on all counts.    At

defendant's September 2007 sentencing hearing, the trial court

considered defendant’s presentence investigation report (PSI),

which showed that defendant was 42 years old and had six prior

felony convictions, with his first occurring 20 years earlier.

Defendant's felony convictions included, in part, two aggravated

battery convictions and two convictions for delivery of cannabis

(more than 30 grams but not more than 500 grams of a substance

containing cannabis), which included defendant's conviction for

delivery of cannabis on September 13, 2004.

          Before imposing sentence, the trial court stated the

following:

               "It's clear to the [c]ourt that most of

          your adult life, your income has depend[ed]

          upon pursuits that would not be legal pur-

          suits.   There's nothing that's enunciated


                               - 8 -
anywhere about any lawful employment that

you've held in your adult life.    That does

strike the [c]ourt.    I *** do think that the

fact that you received compensation for the

offenses that you commit are [sic] aggravat-

ing factors.    You do have a history *** of

riding the same horse.    Popping up here ***

are prior similar offenses.    To suggest that

I not be concerned with the need to deter

others *** really ignores what we do here.

It's extremely important in our community

that peddlers of this particular trade are

aware that they have a lot to risk, and that

their risk would be more than money, it would

be their liberty.

     ***   The amounts [of cocaine] that we

had involved in this case are of grave con-

cern, and a matter to be considered in your

sentencing.    I think I've already referred to

this, but the fact that you would appear to

have no other means of support    ***.   Much of

this really relates to the sentences that I

impose that are going to be consecutive, and

those are going to be [c]ounts [II] and [IV].


                      - 9 -
The comments that I'm making are really set

forth on the record for that purpose, so that

I can try to impress upon the [a]ppellate

[c]ourt my concerns with you, and with this

case.    With our community, and why I am sen-

tencing as I am.    I do note *** that you

weren't charged based on an accumulative

[sic] weight of more than 100 grams, which I

think was a concession in the first place by

the State.

        It does strike me, and it did strike me

previously, that even with the knowledge of

what Allison was facing, you went forward

with your trade in this particular case.     I'm

not sure if your remorse is for being caught,

or that you truly have remorse.    ***   I do

know that it's easy to--it's easy to find

religion when you are really at the alter.      I

would suggest that that might be the circum-

stance here.    I would give you the benefit of

the doubt that you're sorry for the offense.

But I do agree that your character, your

history, the circumstances that surrounded

the offenses committed here, that it is nec-


                      - 10 -
           essary that I impose consecutive sentences in

           order to protect the public from further

           criminal conduct by you."

The court then sentenced defendant as previously stated.    (At the

State's request, the court did not impose a sentence on count I.)

           This appeal followed.

                            II. ANALYSIS

        A. The Trial Court's Refusal To Instruct the Jury
             on the Affirmative Defense of Entrapment

           Defendant argues that the trial court erred by not

instructing the jury on the affirmative defense of entrapment.

We disagree.

           Section 7-12 of the Criminal Code of 1961 states as

follows:

                "A person is not guilty of an offense if

           his or her conduct is incited or induced by a

           public officer or employee, or agent of ei-

           ther, for the purpose of obtaining evidence

           for the prosecution of that person.   However,

           this [s]ection is inapplicable if the person

           was pre-disposed to commit the offense and

           the public officer or employee, or agent of

           either, merely affords to that person the

           opportunity or facility for committing an

           offense."   720 ILCS 5/7-12 (West 2006).

                               - 11 -
          "'Entrapment requires that a defendant show both that

the State improperly induced him or her to commit a crime and

that he or she was not otherwise predisposed to commit the

offense.'"   People v. Bonner, 385 Ill. App. 3d 141, 145, 895

N.E.2d 99, 103 (2008), quoting People v. Glenn, 363 Ill. App. 3d

170, 173, 842 N.E.2d 773, 776 (2006).    "The entrapment defense is

unavailable where the State has merely provided the defendant an

opportunity to commit the crime."    People v. Arndt, 351 Ill. App.

3d 505, 516, 814 N.E.2d 980, 991 (2004).    Thus, a defendant's

predisposition is the critical inquiry, and the State must show

that the defendant was ready and willing to commit the crime in

the absence of any persuasion by the State.     Arndt, 351 Ill. App.

3d at 516, 814 N.E.2d at 991.

          When deciding whether to give an instruction, the trial

court must view the evidence in the light most favorable to the

defendant.   People v. Walker, 267 Ill. App. 3d 454, 459, 641

N.E.2d 965, 969 (1994).   The instruction is justified even if

only slight evidence is presented that, if believed, establishes

the elements of the defense.    People v. Cooper, 239 Ill. App. 3d

336, 351, 606 N.E.2d 705, 716 (1992).    However, "[w]here the

defendant was predisposed to sell the illegal substance and was

motivated solely by profit, the trial court may properly refuse

to instruct the jury on entrapment."     People v. DeBeck, 204 Ill.

App. 3d 15, 18, 561 N.E.2d 1081, 1084 (1990).


                                - 12 -
          Although the State and defendant assert that this

court's review is de novo, we disagree.   In People v. Sims, 374

Ill. App. 3d 427, 871 N.E.2d 153 (2007), the Third District

explained the appropriate standard of review as follows:

               "'[A] trial court's refusal to issue a

          specific jury instruction is reviewed under

          an abuse[-]of[-]discretion standard.'    [Cita-

          tions.]   *** [O]ur supreme court in People v.

          Everette, 141 Ill. 2d 147, 565 N.E.2d 1295

          (1990), stated that '[i]t is a matter of law

          whether the defendant has met the evidentiary

          minimum entitling him to instructions on an

          affirmative defense.'   [Citation.]   However,

          no court in Illinois has interpreted that

          statement as an intent by the supreme court

          to change the standard of review for jury

          instructions to a de novo standard.     We

          therefore refuse to interpret it as such and

          adhere to the abuse[-]of[-]discretion stan-

          dard for our review."   Sims, 374 Ill. App. 3d

          at 431, 871 N.E.2d at 156-57.

See also People v. Douglas, 362 Ill. App. 3d 65, 76, 839 N.E.2d

1039, 1049 (2005); People v. Pinkney, 322 Ill. App. 3d 707, 720,

750 N.E.2d 673, 683 (2000) (rejecting similar arguments that this


                              - 13 -
court's review of a trial court's refusal to issue a jury in-

struction is de novo).    "'"Abuse of discretion" means clearly

against logic; the question is not whether the appellate court

agrees with the [trial] court, but whether the [trial] court

acted arbitrarily, without employing conscientious judgment,'" or

whether, considering all the circumstances, the court acted

unreasonably and ignored recognized principles of law, which

resulted in substantial prejudice.      Long v. Mathew, 336 Ill. App.

3d 595, 600, 783 N.E.2d 1076, 1080 (2003), quoting State Farm

Fire & Casualty Co. v. Leverton, 314 Ill. App. 3d 1080, 1083, 732

N.E.2d 1094, 1096 (2000).

          Our review of the evidence in this case reveals that

the defendant did not meet his burden of presenting even slight

evidence, which, if believed, would establish the elements of

entrapment that would have entitled him to an instruction.

Indeed, defendant's own testimony showed that he was predisposed

to commit the drug sales.   Specifically, defendant admitted that

(1) he had previously known Allison for six years and had made

thousands of dollars working with him, (2) he was not induced by

Shaeffer or Candler to arrange drug deals with Allison, and (3)

he liked the image, lifestyle, and money associated with being a

"big-time" drug dealer.

          Moreover, when Shaeffer first met defendant in the

Champaign County jail, Shaeffer was not working for any agency as


                               - 14 -
a confidential source.   Thus, Shaeffer could not--as an agent of

the State--have improperly induced defendant.   See People v.

Gorski, 144 Ill. App. 3d 284, 287-88, 494 N.E.2d 246, 249 (1986)

(where the Second District declined to extend the defense of

entrapment to include the conduct of a private party); see also

Bonner, 385 Ill. App. 3d at 145, 895 N.E.2d at 104 ("[T]he

inducement prong is met when the course of criminal conduct for

which the defendant was convicted originated in the mind of a

government agent who arbitrarily engaged in a relationship with

the defendant and purposely encouraged its growth").

          Thus, we reject defendant's argument that the trial

court erred by not instructing the jury on the affirmative

defense of entrapment.

    B. The Trial Court's Imposition of Consecutive Sentences

          Defendant also argues that the trial court abused its

discretion by imposing consecutive sentences.   We disagree.

          Section 5-8-4(b) of the Unified Code of Corrections

provides as follows:

               "Except in cases where consecutive sent-

          ences are mandated, the court shall impose

          concurrent sentences unless, having regard to

          the nature and circumstances of the offense

          and the history and character of the defen-

          dant, it is of the opinion that consecutive


                              - 15 -
          sentences are required to protect the public

          from further criminal conduct by the defen-

          dant, the basis for which the court shall set

          forth in the record."   730 ILCS 5/5-8-4(b)

          (West 2006).

          "Because the trial court is in the best position to

consider a defendant’s credibility, demeanor, general moral

character, mentality, social environment, and habits, the trial

court's decision to impose consecutive, rather than concurrent,

sentences for multiple crimes will not be reversed on appeal

absent an abuse of discretion."   People v. King, 384 Ill. App. 3d

601, 613, 892 N.E.2d 1196, 1206 (2008).

          In this case, the trial court based its decision to

impose consecutive sentences on (1) the seriousness of defen-

dant's crimes, (2) defendant's extensive criminal history, (3)

the large quantity of controlled substances defendant was able to

supply, (4) defendant's lack of financial support other than the

drug trade, (5) defendant's disregard for the law by continuing

to engage in supplying controlled substances despite his knowl-

edge of the legal penalties, (6) defendant's questionable charac-

ter, and (7) its belief that consecutive sentences were necessary

to protect the public from defendant's further criminal conduct.

          Because the trial court (1) was in the best position to

determine defendant's credibility, demeanor, and general moral


                             - 16 -
character and (2) articulated an appropriate basis for its

determination, we conclude that the trial court did not abuse its

discretion by imposing consecutive sentences.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            KNECHT and TURNER, JJ., concur.




                               - 17 -